
	
		II
		Calendar No. 440
		110th CONGRESS
		1st Session
		S. 2217
		IN THE SENATE OF THE UNITED STATES
		
			October 23, 2007
			Mr. Inhofe (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read the first time
		
		
			October 24, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  taxable income limit on percentage depletion for oil and natural gas produced
		  from marginal properties.
	
	
		1.Extension of taxable income
			 limit on percentage depletion for oil and natural gas produced from marginal
			 properties
			(a)In
			 generalSection 613A(c)(6)(H)
			 of the Internal Revenue Code of 1986 (relating to temporary suspension of
			 taxable income limit with respect to marginal production) is amended by
			 striking 2008 and inserting 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
	
		October 24, 2007
		Read the second time and placed on the
		  calendar
	
